MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Apr 20 2018, 10:25 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James A. Shoaf                                           Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Esmeralda Ibarra,                                        April 20, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         03A01-1711-CR-2704
        v.                                               Appeal from the Bartholomew
                                                         Superior Court
State of Indiana,                                        The Honorable James D. Worton,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         03D01-1704-F6-2279



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 03A01-1711-CR-2704 | April 20, 2018            Page 1 of 4
[1]   Esmeralda Ibarra appeals the sentence she received after pleading guilty to

      Possession of Methamphetamine,1 a Level 6 Felony. Ibarra argues that the

      sentence is inappropriate in light of the nature of the offense and her character.

      Finding that the sentence is not inappropriate, we affirm.


                                                     Facts
[2]   On February 7, 2017, Ibarra was stopped by police for driving without a

      working license plate light. Officer Travis Harbaugh asked for her name and

      she stated that her name was Michelle Pendaz. He ran the name through the

      Bureau of Motor Vehicles and noticed that Pendaz’s photograph did not match

      Ibarra. He questioned Ibarra, who then revealed her real name and that there

      was a warrant for her arrest. Officer Harbaugh confirmed the warrant and

      searched Ibarra. During his search, he found two small baggies of a white

      crystal-like substance. A field test revealed that both baggies contained

      methamphetamine.


[3]   On April 21, 2017, the State charged Ibarra with Level 6 felony possession of

      methamphetamine and Class B misdemeanor false informing. On September

      11, 2017, Ibarra pleaded guilty to Level 6 felony possession of

      methamphetamine in exchange for the dismissal of the Class B misdemeanor

      false informing charge. She was ordered to report to the probation department

      but failed to show up because of her continued use of methamphetamine. On




      1
          Ind. Code § 35-48-4-6.1.


      Court of Appeals of Indiana | Memorandum Decision 03A01-1711-CR-2704 | April 20, 2018   Page 2 of 4
      October 10, 2017, Ibarra also failed to appear for her sentencing hearing. On

      October 25, 2017, the trial court sentenced Ibarra to two years and twenty-eight

      days imprisonment. Ibarra now appeals.


                                   Discussion and Decision
[4]   Ibarra argues that the sentence imposed by the trial court is inappropriate in

      light of the nature of the offense and her character. Indiana Appellate Rule 7(B)

      gives this Court the authority to revise a sentence if it is inappropriate in light of

      the nature of the offense and the character of the offender. We must “conduct

      [this] review with substantial deference and give ‘due consideration’ to the trial

      court’s decision – since the principal role of [our] review is to attempt to leaven

      the outliers,’ and not to achieve a perceived ‘correct’ sentence. . . .” Knapp v.

      State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d

      1257, 1259 (Ind. 2013)) (internal citations omitted).


[5]   For a Level 6 felony conviction, Ibarra faced a sentence of six months to two

      and one-half years imprisonment, with an advisory term of one year. I.C. § 35-

      50-2-7(b). The trial court imposed a sentence of two years and twenty-eight

      days.


[6]   Regarding the nature of the offense, Ibarra had two bags of methamphetamine

      on her person at the time of her arrest. Additionally, she lied to Officer

      Harbaugh about her identity in order to avoid arrest.


[7]   With respect to Ibarra’s character, she has an extensive criminal history that

      dates back to 1996. She has amassed nearly twenty different convictions,
      Court of Appeals of Indiana | Memorandum Decision 03A01-1711-CR-2704 | April 20, 2018   Page 3 of 4
      including six felony convictions, across several different states and multiple

      counties. Among other offenses, she has been convicted of theft, burglary of a

      vehicle, possession of a controlled substance, conversion, and operating a

      vehicle while intoxicated. Additionally, Ibarra testified that she had been

      kicked out of substance abuse treatment programs and had never completed a

      term of probation without multiple violations.


[8]   Ibarra’s extensive criminal history shows that despite many chances over many

      years, she is unable or unwilling to abide by the rule of law. Moreover, she

      knowingly failed to appear for sentencing and continued to use illegal

      substances during the pre-trial period, showing a lack of desire to reform her

      behavior. Under these circumstances, we find that the two-year and twenty-

      eight-day sentence imposed by the trial court is not inappropriate in light of the

      nature of the offense and Ibarra’s character.


[9]   The judgment of the trial court is affirmed.


      Kirsch, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 03A01-1711-CR-2704 | April 20, 2018   Page 4 of 4